Citation Nr: 1342123	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-16 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the RO in Chicago, Illinois that in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.

A personal hearing was held before a Veterans Law Judge (VLJ) of the Board at the RO (i.e., a Travel Board hearing) in April 2011.  A transcript of this hearing is on file.

In September 2011 and March 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development, and it has now been returned to the Board. 

There are other issues that are not before the Board.  In a June 2013 rating decision, the RO granted service connection and a 30 percent rating for anxiety, granted entitlement to a total disability compensation rating based on individual unemployability (TDIU), found that the Veteran was permanently and totally disabled, and adjudicated several other issues.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these issues are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence indicates that the Veteran's bilateral hearing loss began many years after his active military service and was not caused by any incident of service. 

2.  The preponderance of the competent and credible evidence indicates that the Veteran's tinnitus began many years after his active military service and was not caused by any incident of service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Here, a March 2006 letter was sent to the Veteran regarding his initial service connection claims, prior to the May 2006 rating decision on appeal.  This letter provided notice regarding what information and evidence is needed to substantiate the claims for service connection.  The letter advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA, and an August 2006 letter provided him with notice of the information and evidence needed to establish a disability rating and an effective date for his claimed disabilities.  The claims were most recently readjudicated in an April 2013 supplemental statement of the case.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384   (1993).  The Veteran has submitted records and written statements in support of his claims.  A review of the claims file shows that the RO has obtained pertinent VA and private treatment records, records from the Social Security Administration (SSA), and arranged for a VA compensation examination and medical opinions, most recently in April 2013.  Although the Veteran's representative contends that the April 2013 medical opinion is inadequate and contradictory, the Board disagrees, and finds that the April 2013 VA examiner provided an adequate medical opinion regarding the etiology of the claimed bilateral hearing loss after a review of the prior clinical examination, medical records, and the Veteran's reported history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the April 2013 medical opinion is adequate as it provides the information needed to properly adjudicate the claims for service connection.  

The Board further finds that the RO has substantially complied with its September 2011 and March 2013 remand orders.  In this regard, the Board directed that the AMC should ask the Veteran to submit or identify any additional treatment records, and arrange for another VA medical opinion, and this was done.  The Veteran also submitted an additional private medical record.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board concludes that all the identified and available records and medical evidence have been obtained in order to make a determination as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

At this time, the Board also notes that it is cognizant of  the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply  with the above the regulation.  These duties consist of (1)  the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been  overlooked.  The Board finds that this was done at the April 2011 Board hearing. Moreover, as discussed above,  to the extent possible, VA has obtained the relevant  evidence and information needed to adjudicate this appeal.  Neither the appellant nor his representative has asserted  that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the April 2011 Board hearing.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Governing Law and Regulations Regarding Service Connection 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Other organic diseases of the nervous system like sensorineural hearing loss are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology".  Id. at 1339.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  A particular type of hearing loss, namely, sensorineural hearing loss, as an organic disease of the nervous system, is however recognized as chronic under § 3.309(a) and therefore within the purview of the continuity of symptomatology pleading exception afforded by § 3.303(b).  The Veterans Benefits Administration 's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. § 3.309(a)."  M21-1MR III.iv.4.B.12.a.  Other types of hearing loss are not entitled to this same consideration, however, and tinnitus is not listed as a chronic disease in 38 C.F.R. § 3.309(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Analysis

The Veteran contends that he was exposed to excessive and loud noise in service, as an air policemen, and that he has bilateral hearing loss and tinnitus as a result.  He contends that he fired weapons two times a year during firearm training, and that he had to stand guard on the flight line, which involved being 50 to 75 feet away from aircraft noise.  He also claims he was not exposed to any occupational noise since his discharge from service, but that recreationally he used to go to target practice. 

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation or even during the one-year presumptive period after, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159. 

Here, the evidence reflects that during the appeal, the Veteran has had bilateral hearing loss and sufficient hearing loss according to 38 C.F.R. § 3.385 to be considered a ratable disability by VA standards, and also had tinnitus.  See report of October 2007 VA examination, and October 2011 private medical record from Dr. H.  Degmetich, supra.  

Resolution of his appeal turns on whether the current bilateral hearing loss and tinnitus are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran served on active duty in the U.S. Air Force from September 1961 to September 1965.  Service personnel records show that his primary military occupational specialty was that of an air policeman, and that he also worked as a clerk.  Service personnel records do not reflect any combat citations, and his only foreign/overseas service was in Canada.

Service treatment records (STRs) show that the Veteran's enlistment examination in September 1961 revealed a normal clinical evaluation of the ears, and it was noted that hearing acuity was 15/15, bilaterally, on whispered voice testing.  A September 1961 report of audiometric testing appears to show auditory thresholds in the 0 to 10 range.  His STRs also contain two reports entitled, "Hearing Conservation Data" dated in March 1962 and August 1963, reflecting that the Veteran was exposed to noise while on flight line patrol.  In March 1962, he reported he always or frequently wore ear protection, and in August 1963, he reported he seldom or never wore ear protection.  He also reported exposure to gunfire from basic training, combat-light arms, hunting, and target practice.  In March 1962, he denied tinnitus.  

In a September 1965 report of medical history, he denied ear trouble.  On separation examination in September 1965, audiometric testing showed hearing thresholds in decibels of -10, -10, -10, -10, and -10, in the right ear, and -5, -5, 5, 0, -10, in the left ear, at 500, 1,000, 2,000, 3000, and 4,000 hertz (Hz), respectively.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  Thus, the results of the audiometric testing at separation, converted from ASA to ISO/ANSI units, were as follows:  5, 0, 0, 0, and -5, on the right, and 10, 5, 15, 10, and -5 on the left, at 500, 1000, 2000, 3000, and 4000 Hertz .  On separation examination, his physical profile (PULHES) included H-1 (normal hearing). 

SSA records dated in 2005, including the Veteran's own statements, reflect that the Veteran was the owner and operator of a cabinet and furniture shop from August 1977 to at least 1998, and used a lot of machinery in this job to make furniture and cabinets.  Private medical records dated in 1998 reflect that he used power tools including saws.

Post-service medical records are negative for hearing loss or tinnitus for many years.  Private medical records dated in January and February 1990 from Dr. D. reflect that the Veteran was seen for neurological examinations.  The Veteran did not complain of hearing loss or tinnitus, and on examination, Dr. D. indicated that his cranial nerves were normal.  He did not diagnose hearing loss or tinnitus.  Private medical records from Dr. C. dated from 1994 to 1998 are negative for complaints, treatment or diagnosis of hearing loss or tinnitus, although the Veteran was seen for several other medical problems.  

Private medical records from Os-Bec Medical dated from 2004 to 2005 are negative for complaints, treatment or diagnosis of hearing loss or tinnitus, although the Veteran was seen for several other medical problems.  His ears were examined in April and December 2005 and no abnormalities were noted.

The Veteran filed the instant claim for service connection for bilateral hearing loss and tinnitus in February 2006.  The Veteran has contended (in his original claim, June 2006 notice of disagreement, and at his April 2011 Travel Board hearing) that he was exposed to excessive noise in service as an air policeman - including training on the firing range and guarding the flight line, and that he was not provided with proper ear protection.  In his original claim and notice of disagreement, he asserted that he had tinnitus ever since noise exposure in service.  His representative has echoed these contentions.

On VA examination in October 2007, the Veteran reported that his bilateral hearing loss had an onset at least 20 years ago, and that his occasional bilateral tinnitus had an onset about 10 to 12 years ago.  He said his tinnitus usually occurred in the mornings when he got out of bed, occurred once every couple of months, and that he last experienced tinnitus in July 2007.  He used water on a cotton swab to resolve the tinnitus symptoms.  He reported he served in the Air Force and was exposed to excessive noise of bombers and weapons with hearing protection.  He denied a history of civilian occupational noise exposure, and reported that recreationally he used to do target practice.  The examiner noted that the Veteran did not specifically attribute his hearing loss and tinnitus to his tenure in the military.  Audiometric testing was conducted, and the examiner diagnosed normal to mild sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.  The examiner noted that the Veteran had normal whisper tests bilaterally on entrance examination in September 1961, normal hearing bilaterally from 500 to 6000 hertz in March 1962 and August 1963 and at separation in September 1965.  The examiner opined that due to normal hearing in service, no complaints of hearing loss or tinnitus in the file, and the delay of onset of symptoms, that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to military service.  

On private neurological examinations in September and October 2010, Dr. C. indicated that the Veteran's hearing was intact bilaterally.  In a mid-September 2010 medical history form signed by the Veteran, he denied hearing loss or ringing.

At the Travel Board hearing in April 2011, the Veteran reported that he first noticed tinnitus when he was at Hunter Air Force Base, during the Cuban missile crisis (presumably 1962) and that he first noticed hearing loss in 1964 (at about the time he got married).  He testified that after service, he worked as a meat cutter and had hardly any noise exposure in that job, and that he did target practice with his 22 caliber pistol at a sharp shooter range and did wear hearing protection.  He also testified that he was treated by a private doctor for hearing loss in 1965, but that these medical records were unavailable.  He also testified that he was a furniture designer and cabinet maker after he stopped working as a meat cutter.  He did not discuss the level of noise exposure in that job.

By a letter dated in October 2011, a private physician, Dr. H., noted that the Veteran complained of hearing loss.  The Veteran reported that this symptom was constant and gradual in onset.  He said that the symptom began in adulthood.  He also complained of tinnitus.  Dr. H. diagnosed bilateral hearing loss, and stated that the Veteran had a long history of bilateral tinnitus secondary to a mild high frequency sensorineural hearing loss with prior history of noise exposure while in the military.

An October 2011 VA medical opinion reflects that the VA examiner who performed the 2007 VA examination reviewed the claims file.  She summarized the Veteran's medical history and indicated that due to normal hearing bilaterally at separation in September 1965, research that does not support a delay of hearing loss or tinnitus symptoms to 40+ years following military service, and the denial of hearing loss and tinnitus signed and dated by the Veteran himself in September 2010, led the examiner to the opinion that it is less likely than not that hearing loss or tinnitus is related to military service.

In an April 2013 VA medical opinion, another VA examiner indicated that she had reviewed the claims file.  She summarized pertinent medical records and the Veteran's reported history.  She noted that the Veteran's hearing was within normal limits upon enlistment and separation, including after conversion of the results from ASA to ISO.  She stated that the audiometric data from the STRs showed all normal hearing throughout service and acoustic trauma was not seen.  She concluded that the Veteran's hearing loss therefore had a delayed onset.  She stated, "Acoustic trauma was shift the hearing thresholds significantly and this was not observed."  The Board finds that the word "was" in the above sentence is a typographical or transcription error, and that the examiner presumably meant "would" and not "was."

The examiner also stated that in its landmark report, "Noise and Military Service - Implications for Hearing Loss and Tinnitus" (2006), the Institute of Medicine (IOM) stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The VA examiner based her medical opinion in part on that study, which stated, "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The examiner opined that the Veteran's current hearing loss is not caused by or the result of military noise exposure.

With respect to tinnitus, the VA examiner stated that although hearing loss and tinnitus are commonly present together, they are not necessary mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  The examiner noted that the Veteran reported intermittent tinnitus in 2007 that started 10 to 12 years ago, and only occurred once every couple of months.  In 2010 he denied tinnitus.  She stated that acoustic trauma was "NOT seen" in the audiometric data in the STRs.  She also noted that transient ear noise was a common auditory phenomenon, and that chronic tinnitus was defined as ear noise that lasted at least five minutes, and occurred at least two times per week.  She opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account  for the evidence which it finds to be persuasive or  unpersuasive, and provide the reasons for its rejection of  any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40(1994); Gilbert  v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony  may be heard and considered by the trier of fact, while credibility is a factual determination going to the  probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of  testimony, it does not affect competency to testify").

As noted above, sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Tinnitus is not subject to service connection based upon continuity of symptomatology.  See Walker, supra.

The Veteran's STRs reflect that he had noise exposure during service.  However, his STRs, including his entrance and separation examinations, and intervening audiometric examinations, are unremarkable for complaints, findings, or diagnosis of hearing loss or tinnitus.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated  by contemporaneous medical evidence such as actual treatment  records (e.g., STRs, etc).  In other words, the Board cannot determine lay evidence lacks credibility merely because it  is unaccompanied by contemporaneous medical evidence,  although this may factor into the Board's decision of  whether the evidence is ultimately probative. The Federal  Circuit Court has recognized the Board's "authority to  discount the weight and probity of evidence in light of its  own inherent characteristics and its relationship to other  items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint  until relatively long after service as one factor, though not the only or sole factor, in determining whether a  disease or an injury in service resulted in chronic or  persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing  against a party, must not be equated with the absence of  substantive evidence). 

In cases involving combat, VA is prohibited from drawing an  inference from silence in the STRs.  But in cases, as here, where this inference is not prohibited  [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been  recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service,  Buchanan is distinguishable; the lack of documentation in  service records must be weighed against the Veteran's  statements.)  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):  first, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  Second, if the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability,  the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing  separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran in this case served during wartime, but the evidence shows that he did  not serve in combat.  Accordingly, the acoustic trauma he claims to have sustained during his service did not occur in combat.  Moreover, his STRs appear to be complete in relevant part, in turn meaning it is acceptable for the  Board to have expectation of some complaint, treatment or diagnosis regarding his hearing acuity while in service, which, again, there was not.  So this is evidence weighing against the assertion that his hearing loss and tinnitus began in service.  This does not preclude granting service connection, however, because even disorders initially  diagnosed after service may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  See 38 C.F.R. § 3.303(d). 

The Board notes that the Veteran has made varying statements regarding the onset of his hearing loss and tinnitus symptoms throughout this appeal.  These  inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of  its own inherent characteristics and its relationship to other items of evidence). 

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous hearing loss symptoms since service.  His lay testimony concerning this, while competent, is not credible.  The Board finds that his more recently-reported history of continued symptoms of hearing loss since service is inconsistent with the other lay and medical evidence of  record.  Indeed, while he now asserts this disorder began in service, in the more contemporaneous medical history he gave  during his military separation examination, he did not  report any history or complaints of symptoms of hearing loss.  Moreover, the service separation examination report  reflects that he was examined and that his hearing was found to be clinically normal.  

The unremarkable history of symptoms he recounted while in service, including at the time of his separation examination, is far more contemporaneous to the claimed  injury during service in question, so is of more probative value than his more recent assertions to the contrary made  long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more  probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting  different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher  probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion  years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more  probative weight).

The post-service medical evidence does not reflect any complaints or treatment related to hearing loss or tinnitus for more than 30 years following the conclusion of his service.  And while it is true he need not have received continuous treatment for his hearing loss during those many intervening years after the conclusion of his service up to the present, only instead  have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2013).  See also Maxson, supra. 

The Veteran did not claim that hearing loss symptoms began in (or soon after) service until filing his current VA  disability compensation claim in 2007. Such statements made  for VA disability compensation purposes are of lesser  probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the  Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Throughout this appeal, the Veteran has consistently asserted that his hearing loss and tinnitus are related to service.  He is certainly competent to say he began having difficulty hearing or that he heard ringing in his ears while in service, since this is within the realm of  lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau,  supra; Davidson, supra; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

However, during the many years since service, he has given inconsistent reports to different medical providers about whether or not he had hearing loss and tinnitus symptoms, and during treatment in the 1990s he never complained of these symptoms despite complaining of multiple other medical problems, and in September 2010, he even denied these symptoms.  Finally, as to the Veteran's assertion that he had very little post-service noise exposure because he worked as a meat cutter after separation from service, the Board observes that the evidence demonstrates that he also had a business in which he worked as a cabinet and furniture maker for at least 20 years, and used power tools during this period.  It appears likely that he had post-service noise exposure during this work.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous history as reported to different examiners, and the absence of complaints or treatment for so many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of hearing loss symptoms since service. 

The Board finds that in his October 2011 letter, Dr. H., who noted that the Veteran had a long history of bilateral tinnitus secondary to a mild high frequency sensorineural hearing loss with prior history of noise exposure while in the military, did not offer any independent medical opinion verifying or affirming the Veteran's self-reported history of a long history of hearing loss and tinnitus, or linking it to noise exposure in service.  This is critical because, in Leshore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence needed to link a current condition to the Veteran's military service.  

Moreover, the April 2013 VA examiner has disassociated any current hearing loss and tinnitus from service, after reviewing the prior clinical examination and conducting a review of his claims file, medical records, lay statements, and the IOM report.  Considered together, the October 2007 medical examination report and October 2011 and April 2013 addenda are of high probative value because the VA examiners are qualified to comment on the etiology of these claimed disorders, a physical examination was conducted, and the examiner reviewed his medical  records, and considered the Veteran's reported history of noise exposure both during and after service.  The examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The April 2013 opinion is well reasoned, detailed, and  consistent with the other evidence of record.  Prejean v.  West, 13 Vet. App. 444 (2000).  But, even more importantly,  this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the  probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v.  Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board notes that there is no competent evidence  of record linking the current bilateral hearing loss and tinnitus to service, and no evidence of sensorineural hearing loss manifested to a compensable degree within the first post- service year.  Although the Veteran testified that he was treated for hearing loss within a year of separation from service, records of such treatment are unavailable, and the private medical records dated in the 1990s do not reflect complaints or treatment of the claimed conditions.  

Although the Veteran himself has asserted that his current hearing loss is related to noise exposure in service, he has  not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his sensorineural hearing loss and tinnitus, which are not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.

The Board therefore finds that the most probative evidence is against the claims. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claims, there is no reasonable doubt to resolve in the Veteran's favor, and his claims for service connection for bilateral hearing loss and tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


